Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giannoukos (US 20200155840), cited previously.
Regarding claim 1, Giannoukos discloses activating a lingual muscle of a subject (Section 0230, stimulate the submental area (tongue muscles, hypoglossal nerves) to move and help improve user's breathing by delivering a very small vibration and/or electrical stimulation via the TENS/EMS), comprising: recalling a first stimulation parameter; recalling, from memory, selected predetermined input values related to the first stimulation parameter, wherein the selected predetermined input values comprise input values that were previously determined based on one or more previously sensed or previously received values and stored in memory (section 0173, this control section 131 can include inherent controls that are predefined in order to operate the sensor and can receive changes, elaborations, calibrations or fine tuning from a change of sensor control input 134. This input can receive input directly through user input 111 of the user controller from the user or directly or indirectly from an external set-up control 52 such as downloadable from an updatable external website); receiving subject input values, wherein the subject input values comprise input values determined based on currently sensed or currently received values (section 0173,  There also can be input directly from medical control such as updates on effectiveness of particular sensing of characteristics for indicating particular breathing disorders or adjustments by the medical practitioner due to the actual patient characteristics or requirements. Further the change of sensor control input can receive feedback control information such as in FIG. 20 so that the operation of the sensor can be self-calibrated. This is of particular benefit due to the external use of sensor and variability of sensor sensitivity in that form of use); comparing the recalled selected predetermined input values and the received subject input values; determining a subject stimulation parameter 205  (Fig 14, section 0110, the external stimulator is activated according to the controls within a predefined effective treatment range of the one external stimulator positionable relative to a user, and which aids management of the breathing related disorder by an effective external stimulation or notification) based on the comparison of the recalled selected predetermined input values 15 (Fig. 14, section 0106, redefined operative framework which is operatively connected to the selected one or more of the sensors and to the selected one or more of the external stimulators and requires instructions on how to detect characteristics of the particular user using the particular sensor for the particular characteristics relevant to the breathing disorder. In effect, the sensors themselves do not need to be particularly pre-programmed and specialized for the purpose but can be smart devices that are set-up by the predefined operative framework) and the received subject input values 201 (Fig. 14, section 0105, first step the selection of sensors are provided. This allows a user to select one or more sensors and allow connection to the predefined operative framework) and the related recalled first stimulation parameter (Fig. 14, sections 0108-0109, the sensor detects the relevant characteristics relevant to the breathing disorder and assesses if in range as determined by the medical control. This can further include wireless communication to remote computer or cloud-based platform for such review or be maintained in a comparative review on the user's smart device. The consensus can be to see the length of time that a sensor detects characteristics assessed in the relevant range or undertaking further sensing and if three sensed readings detected in the assessed range then consensus with the sensed characteristics does warrant action by the stimulator or notificator to the user in order to aid early detection and management of the breathing related disorder); and outputting the determined subject stimulation parameter to activate the lingual muscle of the subject (sections 0110, 0116, 0230, the external stimulator is activated according to the controls 51, 52 and 53 within a predefined effective treatment range of the one external stimulator positionable relative to a user, and which aids management of the breathing related disorder by an effective external stimulation or notification. External stimulation of the tongue in order to improve openness of the airway and effect improved breathing or reduce snoring or assist other breathing related disorders. The “TENS”/EMS stimulation-device delivers the following to stimulate the submental area (tongue muscles, hypoglossal nerves) to move and help improve user's breathing by delivering a very small vibration and/or electrical stimulation via the TENS/EMS device).
Concerning claim 2, Giannoukos discloses receiving the subject input values comprises received the subject input values with a subject input device (Section 0108, 0173, wireless communication to remote computer or cloud-based platform for such review or be maintained in a comparative review on the user's smart device. There also can be input directly from medical control such as updates on effectiveness of particular sensing of characteristics for indicating particular breathing disorders or adjustments by the medical practitioner due to the actual patient characteristics or requirements. Further the change of sensor control input can receive feedback control information such as in FIG. 20 so that the operation of the sensor can be self-calibrated. This is of particular benefit due to the external use of sensor and variability of sensor sensitivity in that form of use).
With respect to claim 3, Giannoukos discloses the receiving the subject input values comprises receiving the subject input values with a subject sensor (Sections 0108, 0173, wireless communication to remote computer or cloud-based platform for such review or be maintained in a comparative review on the user's smart device. There also can be input directly from medical control such as updates on effectiveness of particular sensing of characteristics for indicating particular breathing disorders or adjustments by the medical practitioner due to the actual patient characteristics or requirements. Further the change of sensor control input can receive feedback control information such as in FIG. 20 so that the operation of the sensor can be self-calibrated. This is of particular benefit due to the external use of sensor and variability of sensor sensitivity in that form of use).
Regarding claim 4, Giannoukos discloses the subject input values includes at least one of a breath rate of the subject, an oxygenation of at least a portion of the subject, or combinations thereof (Page 18, column 1-2 claim 34).
Concerning claim 5, Giannoukos discloses determining a treatment efficacy as either (i) proper when the subject stimulation parameter are within a threshold of the recalled first parameter or (ii) improper when the subject stimulation parameter are outside a threshold of the recalled first parameter; and outputting information indicative of the determined treatment efficacy (Page 18, column 1-2 claim 34).
With respect to claim 6, Giannoukos discloses altering a stimulation of the subject when the determined treatment efficacy value is less than a threshold (Page 18, column 1-2 claim 34).
Regarding claim 7, Giannoukos discloses altering a stimulation of the subject further comprises: recalling a second stimulation parameter (Page 18, column 1-2 claim 34).
Concerning claim 8, Giannoukos discloses after altering the stimulation of the subject: comparing the subject input values to the second recalled stimulation parameter; determining a second treatment efficacy as either (i) proper when the subject stimulation parameter is within a threshold of the recalled second stimulation parameter or (ii) improper when the subject stimulation parameter is outside a threshold of the recalled second stimulation parameter; and outputting information indicative of the determined second treatment efficacy (Page 18, column 1-2 claim 34).
With respect to claim 9, Giannoukos discloses recalling at a first time a set of parameters for activating a lingual muscle in a population, the first set of parameters based on a first set of data regarding the population; comparing the first set of data and a second set of data regarding the received subject input values as a subject therapy parameter the subject; selecting a first parameter from the recalled set of parameters based on the comparison of the first set of data and the second set of data;  receiving a signal regarding the subject therapy parameter of the subject during a stimulation of the subject at the first time with the selected first parameter via the provided first lead and second lead; determining a first efficacy of the stimulation at the first time by evaluating the subject therapy parameter with a machine learning algorithm regarding a first efficacy of therapy for the subject; comparing the first efficacy to a threshold efficacy; outputting a comparison value based on the compared first efficacy to the threshold efficacy (Page 18, column 1-2 claim 34).
Regarding claim 10, Giannoukos discloses a memory system configured to store at least a first stimulation parameter and a predetermined input value related to the first stimulation parameter, wherein the predetermined input value comprises an input value that was previously determined based on a previously sensed or previously received value and stored in the memory system (sections 0111, 0173 framework can be provided on a smart device solely or in combination with a remote computer or cloud-based platform connected by wireless telecommunication. This control section 131 can include inherent controls that are predefined in order to operate the sensor and can receive changes, elaborations, calibrations or fine tuning from a change of sensor control input 134. This input can receive input directly through user input 111 of the user controller from the user or directly or indirectly from an external set-up control 52 such as downloadable from an updatable external website); at least one of a subject sensor or a subject input device, both configured to transmit a subject input value (Fig. 1, section 0105, This allows a user to select one or more sensors 20 and allow connection to the predefined operative framework); a processor system configured to: recall, from the memory system, the predetermined subject input value related to the first stimulation parameter; receive a subject input value, wherein the subject input value comprises an input value determined based on a currently sensed or currently received value (section 0173,  There also can be input directly from medical control such as updates on effectiveness of particular sensing of characteristics for indicating particular breathing disorders or adjustments by the medical practitioner due to the actual patient characteristics or requirements. Further the change of sensor control input can receive feedback control information such as in FIG. 20 so that the operation of the sensor can be self-calibrated. This is of particular benefit due to the external use of sensor and variability of sensor sensitivity in that form of use); compare the recalled predetermined subject input value and the received subject input value; and determine a subject stimulation parameter based on the comparison of the recalled predetermined subject input value and the received subject input value and the related recalled stimulation parameter (Page 18, column 1-2 claim 34).
Concerning claim 11, Giannoukos discloses a stimulation system including the processor system; and a first lead and a second lead configured to provide stimulation to the subject and; wherein the stimulation system is coupled to the first lead and the second lead (section 0261, 0264, Hypoglossal nerve stimulation (HNS) has been undertaken primarily by invasive internal circumferential nerve cuff electrode, a stimulation lead and an implantable pulse generator. TENS unit is designed to provide nerve stimulation, placing the electrode pads correctly on a muscle can cause a strong muscular contraction).
With respect to claim 12, Giannoukos discloses the stimulation system further includes the memory system (section 0111, framework can be provided on a smart device solely or in combination with a remote computer or cloud-based platform connected by wireless telecommunication).
Regarding claim 13, Giannoukos discloses the stimulation system is implantable in the subject (section 0261, Hypoglossal nerve stimulation (HNS) has been undertaken primarily by invasive internal circumferential nerve cuff electrode, a stimulation lead and an implantable pulse generator).
Concerning claim 14, Giannoukos discloses the first lead end includes a first electrode configured to be placed in the lingual muscle and; wherein the second lead includes a second electrode configured to be placed in the lingual muscle contralateral relative to the first electrode (section 0263, effective synergistic action on the tongue muscles and thereby improved breathing. TENS unit is designed to provide nerve stimulation, placing the electrode pads correctly on a muscle can cause a strong muscular contraction).
With respect to claim 15, Giannoukos discloses determine a treatment efficacy as either (i) proper when the subject stimulation parameter is within a threshold of the recalled first stimulation parameter or (ii) improper when the subject stimulation parameter is outside a threshold of the recalled first stimulation parameter; and output information indicative of the determined treatment efficacy (Page 18, column 1-2 claim 34).
Regarding claim 16, Giannoukos discloses the processor system is configured to alter a stimulation of the subject based determined treatment efficacy value being less than a threshold (Fig. 19, sections 0173, 0285-0286, There also can be input directly from medical control 53 such as updates on effectiveness of particular sensing of characteristics for indicating particular breathing disorders or adjustments by the medical practitioner due to the actual patient characteristics or requirements. Adjusted stimulation option category; Adjusting form of stimulation from a stimulation in the Stimulation option category).
Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. Examiner finds that Giannoukos discloses recalling a first stimulation parameter; recalling, from memory, selected predetermined input values related to the first stimulation parameter, wherein the selected predetermined input values comprise input values that were previously determined based on one or more previously sensed or previously received values and stored in memory (section 0173, this control section 131 can include inherent controls that are predefined in order to operate the sensor and can receive changes, elaborations, calibrations or fine tuning from a change of sensor control input 134. This input can receive input directly through user input 111 of the user controller from the user or directly or indirectly from an external set-up control 52 such as downloadable from an updatable external website); receiving subject input values, wherein the subject input values comprise input values determined based on currently sensed or currently received values (section 0173,  There also can be input directly from medical control such as updates on effectiveness of particular sensing of characteristics for indicating particular breathing disorders or adjustments by the medical practitioner due to the actual patient characteristics or requirements. Further the change of sensor control input can receive feedback control information such as in FIG. 20 so that the operation of the sensor can be self-calibrated. This is of particular benefit due to the external use of sensor and variability of sensor sensitivity in that form of use).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792